        Case 1:20-cv-00379-EPG Document 32 Filed 01/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIN LYNN PETERSON,                                 Case No. 1:20-cv-00379-EPG (PC)
12                        Plaintiff,                      ORDER (1) SETTING SETTLEMENT
                                                          CONFERENCE, (2) REQUIRING PERSONAL
13            v.                                          ATTENDANCE BY CERTAIN
                                                          INDIVIDUALS, AND (3) REQUIRING
14    DR. VISHAL MANHAS,                                  SETTLEMENT CONFERENCE
                                                          STATEMENT MEETING CERTAIN
15                        Defendant.                      PARAMETERS
16

17          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on February 3,
18   2021 at 9:00 a.m. The conference is to be conducted by remote means to be determined at a later
19   date and time. Counsel for the defendant is directed to contact the court via e-mail at:
20   ncannarozzi@caed.uscourts.gov, one week prior to the scheduled settlement conference to report
21   on the institution’s ability, in light of any COVID-19 restrictions, to produce the inmate for a
22   remote appearance. The court expects that the parties will proceed with the settlement conference
23   in good faith and attempt to resolve all or part of the case. If any party believes that the
24   settlement conference will not be productive, that party shall so inform the court as far in advance

25   of the settlement conference as possible. Unless otherwise permitted in advance by the court, the

26   following individuals must attend the settlement conference: (1) all of the attorney(s) who will try

27   the case; (2) the parties; and (3) individuals with full authority to negotiate and settle the case, on

28   any terms.
                                                         1
         Case 1:20-cv-00379-EPG Document 32 Filed 01/07/21 Page 2 of 3


 1             No later than one week prior to the settlement conference, each party must submit to
 2   Judge Peterson’s chambers at jdporders@caed.uscourts.gov, or by mail at U.S. District Court,
 3   501 I Street, Sacramento, CA 95814, a confidential settlement conference statement. These
 4   statements should neither be filed on the docket nor served on any other party. The statements

 5   should be marked “CONFIDENTIAL” and should state the date and time of the conference. The

 6   statements should not be lengthy but should include:

 7             (1) a brief recitation of the facts;

 8             (2) a discussion of the strengths and weaknesses of the case;

 9             (3) an itemized estimate of the expected costs for further discovery, pretrial, and trial

10   matters, in specific dollar terms;

11             (4) your best estimate of the probability that plaintiff will obtain a finding of liability

12   should this case proceed to trial, in percentage terms;

13             (5) should this case proceed to trial and defendant be found liable, please provide the
14   following, in specific dollar terms:
15                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
16   scenario)
17                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
18   scenario), and
19                     (c) a best estimate of the most likely outcome;
20             (6) a history of settlement discussions, including:
21                     (a) a statement of your expectations for settlement discussions;
22                     (b) a listing of any past and present settlement offers from any party (including all
23   terms);
24                     (c) whether your party would consider making the opening offer or demand, and
25   what that offer might be1;
26             (7) a list of the individuals who will be participating in the settlement conference on your
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
                                                       2
       Case 1:20-cv-00379-EPG Document 32 Filed 01/07/21 Page 3 of 3


 1   party’s behalf, including each participant’s name and, if appropriate, title; and

 2            (8) identification of any related cases or of any other cases that the parties might wish to

 3   discuss at this settlement conference.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      January 7, 2021
 7                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
